Citation Nr: 1544295	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  06-05 866	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scars, status post-operative orbital wall and left cheek fracture prior to June 24, 2015 and in excess of 30 percent thereafter. 

2.  Entitlement to an initial rating in excess of 30 percent for depressive and body dysmorphic disorder prior to June 24, 2015 and in excess of 70 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right fifth cranial nerve (trigeminal) neuropathy of the right proximal half of the tongue.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2004 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, in a July 2015 rating decision, the Veteran's increased claims for scars, status post-operative orbital wall and left cheek fracture and depressive and body dysmorphic disorder were increased to 30 and 70 percent respectively, both effective June 24, 2015 and TDIU was again denied.  

The Veteran testified at a Travel Board hearing before the Board in November 2013.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided at the hearing no longer works for the Board.  The Veteran was alerted of this fact in a July 2015 letter and offered another hearing if he so desired and he did not respond to the letter within 30 days.  Accordingly, no new hearing will be scheduled.  38 C.F.R. § 20.707.

The issues were previously remanded by the Board in March 2014 for additional development.  The issues have since returned to the Board.



FINDINGS OF FACT

1.  On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for a rating in excess of 10 percent of scars, status post-operative orbital wall and left cheek fracture prior to June 24, 2015 and in excess of 30 percent thereafter.

2.  On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for rating in excess of 30 percent for depressive and body dysmorphic disorder prior to June 24, 2015 and in excess of 70 percent thereafter.

3.  On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for rating in excess of 10 percent for right fifth cranial nerve (trigeminal) neuropathy of the right proximal half of the tongue.  

4.  On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected scars, status post-operative orbital wall and left cheek fracture.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected depressive and body dysmorphic disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

 3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating for service-connected right fifth cranial nerve (trigeminal) neuropathy of the right proximal half of the tongue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for increased ratings for scars, status post-operative orbital wall and left cheek fracture, depressive and body dysmorphic disorder, right fifth cranial nerve (trigeminal) neuropathy of the right proximal half of the tongue and entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal for entitlement to an increased rating for scars, status post-operative orbital wall and left cheek fracture is dismissed. 

The appeal for entitlement to an increased rating for depressive and body dysmorphic disorders is dismissed.

The appeal for entitlement to an increased rating for the right fifth cranial nerve (trigeminal) neuropathy of the right proximal half of the tongue is dismissed.

The appeal for entitlement to service connection for TDIU is dismissed.


		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


